 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:18-CR-227-RMP
 8                              Plaintiff,
                                                   ORDER APPOINTING PROBATION
 9          v.                                     OFFICE

10    DAVID JERRY PAULE,

11                              Defendant.

12

13         On April 8, 2019, Defendant David Jerry Paule pleaded guilty to Count 1 of

14   the Indictment. ECF No. 43. In preparation for sentencing, the parties requested

15   that the United States Probation Office for the District of Nevada not be involved

16   in the preparation of sentencing materials, considering the recusals from the

17   District Court, the U.S. Attorney’s Office, and the Federal Defender’s Office for

18   the District of Nevada. See ECF Nos. 9, 16, 17, 28–30. The Court granted the

19   parties’ request and decided that a probation officer for the Eastern District of

20   Washington would prepare the presentence investigation report as well as be

21   involved in any sentencing issues. ECF No. 43.


     ORDER APPOINTING PROBATION OFFICE ~ 1
 1         Accordingly, IT IS HEREBY ORDERED that Defendant’s pre-sentencing

 2   report and any addenda will be drafted by the United States Probation Office for

 3   the Eastern District of Washington.

 4         The District Court Clerk is directed to enter this Order and provide copies to

 5   counsel and the Probation Office for the Eastern District of Washington.

 6         DATED April 9, 2019.

 7
                                                s/ Rosanna Malouf Peterson
 8                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER APPOINTING PROBATION OFFICE ~ 2
